Title: From Thomas Jefferson to United States Senate, 29 March 1808
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States.
                     Mar. 29. 08
                  
                  When the Convention of the 7th. of January 1806. was entered into with the Cherokees, for the purchase of certain lands, it was believed by both parties that the eastern limit, when run in the direction therein prescribed, would have included all the waters of Elk river. on proceeding to run that line however, it was found to omit a considerable extent of those waters, on which were already settled about two hundred families. the Cherokees readily consented, for a moderate compensation, that the line should be so run as to include all the waters of that river. our Commissioners accordingly entered into an explanatory convention for that purpose, which I now lay before the Senate for consideration whether they will advise and consent to it’s ratification. a letter from one of the Commissioners now also inclosed, will more fully explain the circumstances which led to it.
                  Lieutenant Pike, on his journey up the Missisipi, in 1805-6. being at the village of the Sioux, between the rivers St. Croix & St. Peter’s, concieved that the position was favorable for a military & commercial post for the United States, whenever it should be thought expedient to advance in that quarter. he therefore proposed to the chiefs a cession of lands for that purpose. their desire of entering into connection with the United States and of getting a trading house established there, induced a ready consent to the proposition, and they made by articles of agreement, now inclosed, a voluntary donation to the United States of two portions of land, the one of nine miles square at the mouth of the St. Croix, the other from below the mouth of Saint Peter’s up the Missisipi to St. Anthony’s falls, extending nine miles in width on each side of the Missisipi. these portions of land are designated on the map now inclosed. Lieutenant Pike on his part made presents to the Indians to some amount. this Convention, tho’ dated the 23d. of Sep. 1805. is but lately recieved: and altho’ we have no immediate view of establishing a trading post at that place, I submit it to the Senate for the sanction of their advice & consent to it’s ratification, in order to give to our title a full validity on the part of the United States, whenever it may be wanting for the special purpose which constituted in the mind of the donors the sole consideration & inducement to the cession.
                  
                     Th: Jefferson 
                     
                     
                  
               